The Court:
This was an action to recover the value of services for making a search and abstract of the Las Animas rancho, and for money expended for traveling expenses, stationery, board, and assistants.
The Court below found, among other facts, that the work was completed in a workmanlike and professional manner, on the 20th of September, 1876; that the abstract was on that day delivered to the defendant, who received the same and was satisfied with it; that the services rendered were reasonably worth $10,000; that there had been paid on account of them $2,800, leaving due and unpaid a balance of $7,200 on the 20th day of September, 1876, for which, with interest from that date, judgment was entered for the plaintiff.
It is assigned as errors: That there was a defect of parties plaintiff; that the findings are not justified by the evidence; *357and that the Court erred in allowing interest. Upon the first two grounds there is a substantial conflict of evidence. Plaintiff was entitled to interest from the day that his demand became due. (§ 3287, Civ. Code.)
Judgment and order affirmed.